This case is appealed from the district court of Alfalfa county, on transcript, and the defendant in error moves to dismiss the appeal because the record is not properly certified. The certificate of the clerk is as follows:
"I, the undersigned court clerk of Alfalfa county, state of Oklahoma, hereby certify that the above and foregoing are full true and correct copies of the petition, temporary order of injunction, demurrer, answer, motion for new trial, and journal entry of judgment in the above entitled action as the *Page 217 
same now appear of record and on file in my office.
"Witness my hand and seal this 23rd day of February, 1926.
"G. A. Gucker, Court Clerk. "By Martha Titus, Deputy."
This certificate is not sufficient. It fails to show that the transcript is a full, true, and correct transcript of the record as provided in rule 17 of this court, which is as follows:
"State of Oklahoma, County of __________.
"I, __________, clerk of the district court for said county, do hereby certify that the foregoing is a full, true, and correct transcript of the record in the above entitled cause.
"In testimony whereof, I have hereunto set my hand and seal of this court, this __________ day of __________, 1926.
"__________ Clerk."
In case of appeal by transcript the certificate of the clerk must show affirmatively that it is a true and correct transcript of the whole record, while in case of appeal by case-made, under section 784, C. O. S. 1921, only so much of the proceedings may be brought up as may be necessary for a proper determination of the errors assigned. McGuire v. Rash,89 Okla. 132, 214 P. 698.
The appeal is dismissed.